Citation Nr: 0203185	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  96-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
claimed as a result of exposure to petroleum products or 
Agent Orange.

2.  Entitlement to service connection to for residuals of 
thoracic sympathectomy, claimed as a result of exposure to 
petroleum products or Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 1998, the veteran testified 
before the undersigned member of the Board in Washington, 
D.C.  In November 1998, the Board remanded this case to the 
RO for further development, which has been completed.  As set 
forth in the prior remand decision, the only issues in 
appellate status are those listed on the front page of this 
decision.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange during that time; he was also exposed to petroleum 
products during service.

2.  The veteran's recurrent bladder cancer is related to 
service.  

3.  A neurological disorder was not manifest during service 
or within one year of separation from service.  The veteran 
does not have a neurological disorder which is attributable 
to service to include exposure to petroleum products or Agent 
Orange.




CONCLUSIONS OF LAW

1.  Recurrent bladder cancer was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); Public Law 
107-103, 115 Stat. 976 (2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).

2.  A neurological disorder to include residuals of thoracic 
sympathectomy was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§1101, 1110, 1112, 1113, 1116 (West 1991); Public 
Law 107-103, 115 Stat. 976 (2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
May 1995 rating decision; September 1995 statement of the 
case; January 1997 supplemental statement of the case; June 
1998 Board hearing; November 1998 Board remand decision; 
September 1999, August 2000, October 2000, and June 2001 
supplemental statements of the case; as well as an April 2001 
letter explaining the VCAA, of the reasons and bases for the 
RO's denial of his claims.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, Board hearing, Board 
remand decision, and VCAA letter, informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the Board remanded the case to assist the veteran.  In 
addition, all pertinent records have been obtained and the 
veteran has been examined.  In April 2001 correspondence, the 
veteran indicated that VA has all pertinent records.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claims.  The actions at the hearing complied 
with 38 C.F.R. § 3.103 and VCAA.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

The veteran served on active duty from November 1965 to 
February 1967.  His DD Form 214 confirms 1 year of service in 
Vietnam.  It also indicates that his education and training 
included that of a Petroleum Storage Specialist which was 
also his specialty title in service.  

The service medical records do not show that the veteran was 
ever treated for or diagnosed as having any thoracic 
disorder, neurological disorder, genitourinary disorder, or 
bladder cancer.  The veteran's December 1966 examination for 
the purpose of release from active duty did not reveal any 
neurological disorder nor did it reveal the presence of 
bladder cancer or other genitourinary disorder.  A January 
1971 retention examination for Reserve service also did not 
reveal any neurological disorder nor did it reveal the 
presence of bladder cancer or other genitourinary disorder.  

In September 1994, the veteran underwent a VA Agent Orange 
examination.  At that time, the veteran stated that he had 
medical problems which might be related to Agent Orange 
exposure, such as bladder cancer and Raynaud's disease of the 
right upper extremity which was treated by sympathectomy.  
The examiner did not relate any current disorder to Agent 
Orange exposure or to service otherwise.  

In a June 1996 letter, Jack M. Graham, M.D., indicated that 
he was the veteran's physician and that the veteran had been 
diagnosed as having transitional cell carcinoma of the 
urinary bladder in March 1992 and that his last positive 
treatment was in October 1993.  He had been cystoscoped at 
approximately 3-month intervals for 2 years and was presently 
at a 6-month interval check-up.  Clinical records of Dr. 
Graham showed treatment for bladder tumors.  

In June 1998, the veteran was treated by Lucien E. 
Brailsford, M.D., for mild sensory neuropathy involving the 
right upper extremity, the cause of which was not clear; and 
past history consistent with Raynaud's disease and ulceration 
of two digits of the right hand requiring thoracic 
sympathectomy in 1979.  The veteran related that he had had 
past exposure to Agent Orange.  Dr. Brailsford did not relate 
the past history of Raynaud's disease or current mild sensory 
neuropathy involving the right upper extremity to Agent 
Orange exposure or to service otherwise.  

In June 1998, the veteran and his wife testified at a 
personal hearing before the undersigned member of the Board 
in Washington, D.C.  The veteran related that he served in 
Vietnam in the 1960's and was a Petroleum Specialist.  He 
reported that his job entailed handling all types of 
petroleum fuels, diesel fuel, aviation fuel, jet fuel, and 
transporting fuels.  He related that these fuels came in 
contact with his skin and were not washed off his skin for 
extended periods.  In addition, the veteran related that 
Agent Orange was sprayed around the air base which was about 
a quarter of a mile from his compound.  He testified that he 
was diagnosed as having bladder cancer in 1992.  In addition, 
he related that he was diagnosed as having numbness in his 
fingers, similar to peripheral neuropathy.

In a June 1998 letter, Paul T. Ellis, M.D., stated that the 
veteran had been treated in his office since 1992 for 
transitional cell carcinoma of the bladder.  He was 
originally diagnosed in 1992 and had recurrence in 1993 and 
1996.  Thereafter, Dr. Ellis stated that he and his 
associates had continued to follow up with the veteran with 
cystoscopy due to high incidence of recurrence.  Dr. Ellis 
indicated that the veteran gave a history of being exposed to 
Agent Orange and petroleum gases while in the military.  Dr. 
Ellis stated that various chemicals including combustion 
gases and aromatic amines have been shown to be carcinogens 
for bladder cancer and that it was possible that the 
veteran's exposure to these chemicals during his military 
service contributed to cause the bladder cancer.  Clinical 
records of Dr. Ellis confirm that he treated the veteran for 
bladder cancer as he described.  

In a January 1999 letter, Dr. Ellis stated that he had stated 
in his prior letter that it was possible that the veteran's 
bladder cancer was caused by exposure to petroleum products 
and Agent Orange while in the military.  Dr. Ellis further 
explained that without first-hand knowledge of the extent of 
that exposure, it was difficult to say with any certainty 
that it was the actual cause of the bladder cancer, but the 
veteran had assured him that he had significant exposure to 
the agents between 1965 and 1967.  Given this history of 
exposure and given the veteran's relatively young age at 
diagnosis, Dr. Ellis stated that he felt that there was most 
likely a link between the veteran's exposure to those agents 
and his bladder cancer.  

In April 1999, the veteran was afforded a VA examination.  
The examiner noted that the veteran had been diagnosed as 
having bladder cancer approximately 7 years ago.  He 
underwent laser surgery, chemotherapy, and resection 
approximately 4 times, the last one being a year ago.  
Currently, he was felt to be in remission, but he had a 
precancerous lesion removed 2 months ago.  The examiner 
stated that the veteran had always had recurrence of some 
type and had never gone longer than 6 months without a 
cystoscope.  The examiner noted that the veteran had exposure 
to Agent Orange and petroleum between 1965 and 1967.  
Following physical examination, the diagnosis was recurrent 
bladder cancer.  The examiner opined that given the veteran's 
history of significant exposure to petroleum products and 
Agent Orange while in the military, there was a strong 
possibility that his bladder cancer could be a result of that 
exposure.  The examiner indicated that his history of 
exposure and his diagnosis at a young age also supports a 
link between bladder cancer and exposure to the agents.  The 
examiner further stated that it would be nearly impossible 
for anyone to say definitely if there was a 100 percent link, 
however, in the veteran's case, the evidence was highly 
supported that this was the most probable cause.  

In a March 2000 letter, the veteran stated that his current 
long-time employment was in a job involving shipping and 
receiving.  He indicated that his duties do not involve and 
had not involved handling any chemicals.  The veteran 
reiterated that he was exposed to chemicals during service to 
include fuels.  He again stated that they came in contact 
with his skin.  


Analysis

The veteran contends, in essence, that service connection is 
warranted for neuropathy of the right upper extremity to 
include residuals of thoracic sympathectomy as well as for 
bladder cancer as secondary to exposure to Agent Orange.  The 
veteran maintains that he was in Vietnam in the mid 1960's 
and was exposed to Agent Orange.  In addition, he contends 
that he had significant exposure to petroleum products due to 
his specialty as a Petroleum Storage Specialist.  He contends 
that his inservice job entailed handling all types of 
petroleum fuels, diesel fuel, aviation fuel, jet fuel, and 
transporting fuels.  He related that these fuels came in 
contact with his skin.  In addition, the veteran related that 
Agent Orange was sprayed around the air base which was about 
a quarter of a mile from his compound. 

The veteran, as a lay person, is competent to offer testimony 
as to symptoms.  In addition, he is capable of stating that 
he was exposed to and came in contact with fuels to include 
petroleum during service.  However, he is not qualified to 
offer a competent medical opinion as to the causation or 
etiology of any current disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does he assert 
that he served during combat.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for a malignant tumor or organic disease of 
the nervous system, if manifest to a compensable level within 
one year of separation from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

The Board notes that the provisions governing Agent Oranges 
claims were recently amended.  H.R. 1291, the "Veterans 
Education and Benefits Expansion Act of 2001" (signed Dec. 
27, 2001) contains, among other things, new provisions 
relating to herbicide exposure.  The Act has been assigned a 
public law number and page reference in statutes at large:  
Public Law 107-103, 115 Stat. 976 (2001).  In light of this 
Act, certain material has been added and deleted from 
38 U.S.C.A. § 1116 as set forth below.  The deleted material 
is bracketed and struck through, the new material is in 
italics.  

38 U.S.C.A. § 1116 provides the following.  [Presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents]  Presumptions of service connection 
for diseases associated with exposure to certain herbicide 
agents; presumption of exposure for veterans who served in 
the Republic of Vietnam [NOTE:  Change effective Dec. 27, 
2001]

(a) (1) For the purposes of section 1110 of this title, and 
subject to section 1113 of this title--
		(A) a disease specified in paragraph (2) of this 
subsection becoming manifest as specified in that paragraph 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975; and
		(B) each additional disease (if any) that (i) the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having positive association with exposure to an 
herbicide agent, and (ii) becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and while so serving was 
exposed to that herbicide agent, shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.
	(2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following:
		(A) Non-Hodgkin's lymphoma becoming manifest to a 
degree of disability of 10 percent or more.
		(B) Each soft-tissue sarcoma becoming manifest to a 
degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.
		(C) Chloracne or another acneform disease 
consistent with chloracne becoming manifest to a degree of 
disability of 10 percent or more within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.
		(D) Hodgkin's disease becoming manifest to a degree 
of disability of 10 percent or more.
		(E) Porphyria cutanea tarda becoming manifest to a 
degree of disability of 10 percent or more within a year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.
		(F) Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) becoming manifest to a degree 
of disability of 10 percent or more [within 30 years after 
the last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975]. [NOTE:  Change is effective January 1, 2002]
		(G) Multiple myeloma becoming manifest to a degree 
of disability of 10 percent or more.
		(H) Diabetes Mellitus (Type 2). [NOTE:  Change is 
effective Dec. 27, 2001]
	[(3) For the purposes of this subsection, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease referred 
to in paragraph (1)(B) of this subsection shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4-dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.] 
[NOTE:  Amended and transferred to 1116(f), effective Dec. 
27, 2001]
	[(4)](3) For purposes of this section, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975. [NOTE:  Change is 
effective Dec. 27, 2001]

(b)(1) Whenever the Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations providing 
that a presumption of service connection is warranted for 
that disease for the purposes of this section.
	(2) In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) reports 
received by the Secretary from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991 
[note to this section], and (B) all other sound medical and 
scientific information and analyses available to the 
Secretary. In evaluating any study for the purpose of making 
such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.
	(3) An association between the occurrence of a disease 
in humans and exposure to an herbicide agent shall be 
considered to be positive for the purposes of this section if 
the credible evidence for the association is equal to or 
outweighs the credible evidence against the association.

(c) (1) (A) Not later than 60 days after the date on which 
the Secretary receives a report from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991 
[note to this section], the Secretary shall determine whether 
a presumption of service connection is warranted for each 
disease covered by the report.  If the Secretary determines 
that such a presumption is warranted, the Secretary, not 
later than 60 days after making the determination, shall 
issue proposed regulations setting forth the Secretary's 
determination.
		(B) If the Secretary determines that a presumption 
of service connection is not warranted, the Secretary, not 
later than 60 days after making the determination, shall 
publish in the Federal Register a notice of that 
determination.  The notice shall include an explanation of 
the scientific basis for that determination.  If the disease 
already is included in regulations providing for a 
presumption of service connection, the Secretary, not later 
than 60 days after publication of the notice of a 
determination that the presumption is not warranted, shall 
issue proposed regulations removing the presumption for the 
disease.
	(2) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations.  
Such regulations shall be effective on the date of issuance.

(d) Whenever a disease is removed from regulations prescribed 
under this section--
	(1) a veteran who was awarded compensation for such 
disease on the basis of the presumption provided in 
subsection (a) before the effective date of the removal shall 
continue to be entitled to receive compensation on that 
basis; and
	(2) a survivor of a veteran who was awarded dependency 
and indemnity compensation for the death of a veteran 
resulting from such disease on the basis of such presumption 
shall continue to be entitled to receive dependency and 
indemnity compensation on such basis.

(e) Subsections (b) through (d) shall cease to be effective 
[10 years after the first day of the fiscal year in which the 
National Academy of Sciences transmits to the Secretary the 
first report under section 3 of the Agent Orange Act of 
1991]on September 30, 2015 [note to this section].  [NOTE:  
Effective Dec. 27, 2001]

(f) [For the purposes of this subsection, a veteran] For 
purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, 
including a presumption of service-connection under this 
section, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, [and 
has a disease referred to in paragraph (1)(B) of this 
subsection] shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. [NOTE:  This is an amendment of former 
1116(a)(3); change effective Dec. 27, 2001]

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The amended version is more favorable to the 
veteran because of the change to 38 U.S.C.A. § 1116(f).  
Similarly, the veteran is not prejudiced by consideration of 
more favorable legal provisions.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Currently, for purposes of establishing service connection 
for a disability or death resulting from exposure to a 
herbicide agent, including a presumption of service-
connection under this section, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The record need no longer 
show that the veteran has one of the listed presumptive 
diseases.  Thus, those veterans who served in Vietnam during 
the applicable time period will be presumed to have been 
exposed to Agent Orange, not just those veterans who served 
in Vietnam during the applicable time period and have 
presumptive diseases.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 1171 (1998).  See also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994). 

The Board notes that it is clear that the veteran served in 
Vietnam.  Under the new Act, he is presumed to have been 
exposed to Agent Orange.  Bladder cancer is not a disease 
which is presumptive of service-connection by reason of 
having positive association with exposure to an herbicide 
agent.  Notwithstanding the foregoing, the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Thus, the Board will 
consider if direct service connection is warranted.  Pursuant 
to 38 U.S.C.A. § 1101(3), the veteran has been diagnosed as 
having a malignant growth, bladder cancer, as addressed 
below.  

With regard to his claim of service connection for 
neuropathy, the Board notes that 38 C.F.R. § 3.309(e) 
specifically defines the term "acute and subacute peripheral 
neuropathy" to mean a transient neuropathy which appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  The veteran has never been diagnosed as 
having acute or subacute peripheral neuropathy nor does the 
medical evidence show that he had any kind of neuropathy 
within weeks or months of exposure to an herbicide agent in 
Vietnam and which resolved within two years of the date of 
onset.  As such, there is no evidence of acute or subacute 
peripheral neuropathy as contemplated within 38 C.F.R. 
§ 3.309(e).  The Board will also consider if direct service 
connection is warranted for residuals of thoracic 
sympathectomy to include neuropathy

Bladder Cancer

The evidence of record establishes that the veteran was 
diagnosed as having bladder cancer in 1992.  As noted, 
service incurrence will be presumed for a malignant tumor, if 
manifest to a compensable level within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  The veteran's bladder cancer was not 
present within one year of his separation from active 
service.  

In a June 1998 letter, one of the veteran's treating 
physicians, Dr. Ellis, stated that various chemicals 
including combustion gases and aromatic amines have been 
shown to be carcinogens for bladder cancer and that it was 
possible that the veteran's exposure these chemicals during 
his military service contributed to cause the bladder cancer.  
In a January 1999 letter, he stated that without first-hand 
knowledge of the extent of the veteran's alleged exposure to 
petroleum products and Agent Orange during service, it was 
difficult to say with any certainty that it was the actual 
cause of the bladder cancer, but the veteran had assured him 
that he had significant exposure to the agents between 1965 
and 1967.  Given this history of exposure and given the 
veteran's relatively young age at diagnosis, Dr. Ellis stated 
that he felt that there was most likely a link between the 
veteran's exposure to those agents and his bladder cancer.  

In April 1999 the veteran was afforded a VA examination.  The 
veteran again reported to the examiner that he had been 
exposed to Agent Orange and petroleum between 1965 and 1967 
during service.  The examiner opined that given the veteran's 
history of significant exposure to petroleum products and 
Agent Orange while in the military, there was a strong 
possibility that his bladder cancer could be a result of that 
exposure.  The examiner indicated that his history of 
exposure and his diagnosis at a young age also supports a 
link between bladder cancer and exposure to the agents.  The 
examiner further stated that it would be nearly impossible 
for anyone to say definitely if there was a 100 percent link; 
however, in the veteran, the evidence was highly supported 
that this was the most probable cause.  

The Board finds that the veteran, given his inservice 
training and specialty, was exposed to petroleum and most 
likely other fuels during service.  The veteran has indicated 
that these fuels came into contact with his skin regularly.  
The veteran provided a history to Dr. Ellis and the VA 
examiner of significant exposure to petroleum during service.  
The Board accepts that the veteran was exposed to petroleum 
and other fuels during service.  38 C.F.R. § 3.303(a).  In 
that regard, his history was accurate.  

The Board has fully considered the veteran's military 
specialty during service and his testimony as well as written 
contentions.  His treating physician and the VA examiner both 
found that his diagnosis of bladder cancer was medically 
consistent, with his past exposure to petroleum and other 
fuels.  They could not state with 100 percent certainty that 
the veteran's bladder cancer was caused by such exposure, but 
both made clear that this was likely.  There is no medical 
opinion negating the medical opinions of Dr. Ellis and the VA 
examiner.  In view of the veteran's presumed exposure to 
Agent Orange as well as his occupational specialty, and in 
view of the medical opinions of Dr. Ellis and the VA 
examiner, the Board finds that the evidence supports the 
claim of service connection for recurrent bladder cancer.  In 
essence, the veteran has current bladder disability due to 
inservice exposure.  38 C.F.R. § 3.303(d).

Residuals of Thoracic Sympathectomy

With regard to service connection for neuropathy to include 
residuals of thoracic sympathectomy, the Board observes that 
the service medical records are negative for treatment or 
diagnosis of any neurological disorder.  Thus, there is no 
evidence of a chronic disorder during service.  In addition, 
there is no evidence that the veteran had a disease of the 
nervous system within one year of separation from active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Moreover, there is no record of treatment or diagnosis of any 
neurological disorder for many years after service.  Thus, 
there is no evidence of continuity of symptomatology after 
service.  The veteran has reported a history of Raynaud's 
disease and has been treated for complaints of mild sensory 
neuropathy involving the right upper extremity.  He also 
apparently underwent a thoracic sympathectomy.  However, 
there is no medical evidence establishing a link between any 
current disorder and service.  

The veteran is presumed to have been exposed to Agent Orange 
during service.  In addition, the veteran was in fact a 
Petroleum Specialist during service.  The Board finds his 
testimony that he handled fuels in connection with his 
inservice duties to be credible.  Nevertheless, there is no 
supporting evidence that such exposure to Agent Orange and/or 
petroleum and other fuels caused him to develop a 
neurological disorder to include any type of neuropathy 
and/or residuals of thoracic sympathectomy.  As noted, the 
veteran himself is not competent to make this assessment. 

When all the evidence is taken into account, it is clear that 
the veteran's reported history of Raynaud's disease, his 
thoracic sympathectomy and any residuals thereof, and his 
mild sensory neuropathy involving the right upper extremity, 
were first manifested many years after service and developed 
independently of service or any occurrence or problem 
therein.  Although the veteran believes that his duties in 
service caused his neuropathy and residuals of thoracic 
sympathectomy, his statements are unsupported by the medical 
record.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for neuropathy to include thoracic sympathectomy.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for bladder cancer is granted.

Service connection to for residuals of thoracic 
sympathectomy, claimed as a result of exposure to petroleum 
products or Agent Orange, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

